Case 1:19-cv-12002-RMB-AMD Document 64-6 Filed 10/17/20 Page 1 of 5 PageID: 759
             EXHIBIT B--Dixon Motion (Capps v. Millville, et als.)




                                                                     Millville/000014
Case 1:19-cv-12002-RMB-AMD Document 64-6 Filed 10/17/20 Page 2 of 5 PageID: 760
             EXHIBIT B--Dixon Motion (Capps v. Millville, et als.)




                                                                     Millville/000015
Case 1:19-cv-12002-RMB-AMD Document 64-6 Filed 10/17/20 Page 3 of 5 PageID: 761
             EXHIBIT B--Dixon Motion (Capps v. Millville, et als.)




                                                                     Millville/000016
Case 1:19-cv-12002-RMB-AMD Document 64-6 Filed 10/17/20 Page 4 of 5 PageID: 762
             EXHIBIT B--Dixon Motion (Capps v. Millville, et als.)




                                                                     Millville/000017
Case 1:19-cv-12002-RMB-AMD Document 64-6 Filed 10/17/20 Page 5 of 5 PageID: 763
             EXHIBIT B--Dixon Motion (Capps v. Millville, et als.)




                                                                     Millville/000018
